Citation Nr: 0317091
Decision Date: 07/23/03	Archive Date: 10/02/03

Citation Nr: 0317091	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  97-17 297A	)	DATE JUL 23, 2003
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
pulmonary disability, claimed as the result of Department of 
Veterans Affairs (VA) medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1955.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a February 1997 rating decision of the VA 
Regional Office (RO) in Louisville, Kentucky.

The veteran's claim was previously denied by the Board in 
March 1999.  However, in October 2001 an Order for 
Reconsideration vacated that decision and provided for 
reconsideration of the veteran's claim by an expanded panel 
of the Board.  See 38 U.S.C.A. § 7103(b) (West 2002); 38 
C.F.R. § 20.1000(b) (2002).


REMAND

The veteran is seeking VA benefits under the provisions of 
38 U.S.C. § 1151.
In substance, he contends that his current pulmonary 
disabilities were caused or aggravated by use of the drug 
Verapamil which was prescribed by VA.

In February 2002, the Board requested the opinion of an 
independent medical expert (IME).  See 38 U.S.C.A. § 7109 
(West 2002); 38 C.F.R. § 20.901 (2002).  An IME opinion was 
obtained in April 2003 and has been associated with the 
veteran's VA claims folder.  In May 2003, a letter was sent 
to the veteran's representative, providing him with a copy of 
the IME opinion and soliciting additional evidence or 
argument.  See 38 C.F.R. § 20.903(a) (2002); Thurber v. 
Brown, 5 Vet. App. 119, 126 (1993).  

In July 2003, the veteran's representative filed a response.  
The representative indicated that the veteran did not wish to 
waive his right to have the RO consider  additional evidence 
added to the file since the May 2000 supplemental statement 
of the case.  The additionally submitted evidence included a 
personal statement from the veteran and extracts from the 
Physician's Desk Reference (electronic version) discussing 
the pharmacology of the hypertension drug verapamil HCI, 
which are relevant to the claim.  The veteran submitted the 
personal statement and the PDR extracts in January 2002, 
evidently in response to the Board's Order of Reconsideration 
of October 2001.

In of light the veteran's clear desire to not waive initial 
consideration by the agency of original jurisdiction of the 
evidence which has been added to the file since the May 2000 
supplemental statement of the case, the Board believes that a 
remand to the RO to consider this evidence is appropriate.  
Ordinarily, a Board-initiated IME opinion report obtained 
under the authority of 38 C.F.R. § 20.901 is not subject to 
initial review by the RO.  See 38 C.F.R. § 19.9(c)(1).  In 
this case, however, the veteran has filed with the Board 
additional evidence in support of his claim.  

There has recently been a significant judicial ruling on the 
subject of Board-initiated development.  See Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), decided May 
1, 2002 [invalidating portions of the Board's development 
regulations, specifically, sections 19.9(a)(2) and 
19.9(a)(2)(ii) of 38 C.F.R.].  The Federal Circuit held that 
38 C.F.R. § 19(a)(2) was inconsistent with 38 U.S.C. 
§ 7104(a) because it denies appellants a "review on appeal" 
when the Board considers additional evidence without having 
to remand the case to the RO for initial consideration.  This 
decision reinforces previous rulings which stand for the 
proposition that a veteran is entitled to RO review of his 
case before appellate level review by the Board.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).
 
Moreover, the Board notes that the claims file does not 
reflect that the veteran has ever been advised of the changes 
brought about by the Veterans Claims Assistance Act of 2000 
(VCAA), which was signed into law on November 9, 2000.  The 
VCAA includes an enhanced duty on the part of VA to notify 
claimants as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its duty to assist 
claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002)

Because the RO has not yet considered whether any additional 
development is required under the VCAA, the Board further 
finds that it would be potentially prejudicial to the veteran 
if the Board were to proceed to issue a decision at this 
time.  See Bernard, supra.  

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed, including written notice of 
the evidence, if any, the veteran is 
expected to provide in support of the 
claim and the evidence, if any, that the 
RO will obtain for him.

2.  After insuring that all appropriate 
notification and development has been 
completed, as required under the VCAA, 
the RO must readjudicate the issue on 
appeal, to include consideration of all 
evidence received since issuance of the 
May 2000 Supplemental Statement of the 
Case.  If any benefit sought remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
should be provided with appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



			
	John E. Ormond	Barbara B. Copeland
	Veterans Law Judge	Veterans Law Judge
	 Board of Veterans' Appeals	Board of Veterans' Appeals
		 


		
	Barry F. Bohan
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


Citation Nr: 9907968	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-17 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for lung 
disability as the result of Department of Veterans Affairs 
(VA) hospitalization or medical treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1955. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 1997 rating decision by the Chicago, 
Illinois, Regional Office.  The claims file comes to the 
Board from the Louisville, Kentucky, Regional Office (RO).  


FINDING OF FACT

There is no medical evidence of record of a link between the 
veteran's lung disability, including by aggravation of any 
preexisting lung disability, and VA hospitalization or 
medical treatment, including as a result of heart or 
hypertension medication. 


CONCLUSION OF LAW

The veteran's claim of entitlement to compensation under 
38 U.S.C. § 1151 lung disability as the result of VA 
hospitalization or medical treatment is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  Where the determinative issue involves a question 
of medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A 
claimant cannot meet his burden simply by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  
Therefore, as the veteran filed his claim prior to October 1, 
1997, the only issue before the Board is whether the veteran 
has additional disability, including aggravation of pre-
existing disability, of the lungs, as a result of VA 
hospitalization or medical treatment. 

While the veteran is not required to show negligence, error 
in judgment or other fault in the medical treatment furnished 
by VA to the veteran in 1992, Brown v. Gardner, 115 S.Ct. 552 
(1994), he still has the burden of submitting cognizable 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim under the provisions of 
38 U.S.C.A. § 1151 is plausible or capable of substantiation.  
That is, the veteran must submit competent evidence that 
additional disability occurred as the result of VA treatment.  
38 U.S.C.A. §§ 1151, 5107(a).

The applicable statute and regulations provide that when any 
veteran suffers an injury or aggravation of an injury as the 
result of VA hospitalization, medical or surgical treatment, 
submission to an examination, or the pursuit of a course of 
vocational rehabilitation, and not as a result of the 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to the veteran, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service connected.  
38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358(a), 3.800. 

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).  

In determining whether any additional disability resulted 
from VA hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:

(1)  It is necessary to show that additional disability is 
actually the result of such disease or injury, or aggravation 
of an existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of hospitalization, medical or surgical treatment, 
or examination.  38 C.F.R. § 3.358(c)(1) and (2).

(2)  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3).

The veteran contends that he has lung disorders which were 
caused or aggravated by a reaction to heart medication given 
him by VA from about 1992 to 1996.  He contends that his lung 
condition started about 1992 or 1993.  He asserts that he was 
seen by VA for shortness of breath and chest pain and almost 
passed out; that VA prescribed Atenolol and Verapamil to 
treat his high blood pressure; that 7 to 8 days later he went 
into a semi-coma and almost died, and was then sent to a VA 
clinic.  He reported that he had been taking Prednisone since 
1992.  The veteran asserts that he was told by a VA examiner 
in an emergency room that his hypertension medication, 
Verapamil, could cause his lung problem. 

The evidence of record reflects that chronic obstructive 
pulmonary disease (COPD) was noted in November 1994, and the 
veteran has been treated on multiple occasions for well-
established diagnoses of bronchitis, asthma, and COPD.  On 
March 1, 1995, the veteran was prescribed Verapamil.  On 
March 28, 1995, he was seen for exacerbation of his COPD.  In 
April 1996, the veteran was admitted to a VA hospital. 

However, there is no competent medical evidence of record 
that VA hospitalization or medical treatment, including 
prescription of Verapamil, resulted in additional disability 
of the veteran's lung disorders.  In fact, the report of a 
November 1996 VA examination is to the effect that, based on 
consultation with pulmonary medicine specialists, the 
resulting opinion was that Verapamil would not have caused or 
exacerbated the veteran's COPD.  The examiner also commented 
that it was "unlikely that any treatment for heart disease, 
asthma, or bronchitis has caused chronic obstructive 
pulmonary disease, asthma, or bronchitis."

The Board notes that the veteran has presented medical 
treatise evidence, articles from the American Heart Journal, 
for the proposition that some people with genetic diseases 
have had adverse reactions with the same medication he was 
given.  With regard to medical treatise evidence, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that, while a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional," a medical article or treatise evidence, 
standing alone must discuss generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Sacks v. West, 11 Vet. App. 314 (1998).    

One article submitted indicates that in one reported case 
bepridil caused pulmonary fibrosis.  However, the evidence in 
this case does not even show that the veteran was diagnosed 
with pulmonary fibrosis, or was taking bepridil.  The other 
article indicates that Verapamil is a slow-channel calcium 
blocker used in treating a variety of arrhythmias, and that, 
in cases of Duchenne's muscular dystrophy, acute respiratory 
failure followed intravenous Verapamil in one reported case.  
The article indicates that the mechanism as to how this works 
is speculative.  In this case, there is no evidence that the 
veteran has Duchenne's muscular dystrophy.  The Board finds 
that this medical treatise evidence does not serve to 
establish the required competent medical evidence of a nexus, 
with respect to this particular veteran, between any current 
lung disorder and VA hospitalization or medical treatment, 
including the medications prescribed from about 1992 to 1996. 
  
During a personal hearing in January 1998, the veteran 
testified that he first started having "problems" with his 
"lung condition" in 1992, and sought treatment at VA for 
symptoms of his lungs "running"; that a VA examiner told 
him that his hypertension pill "was probably going against 
my lungs"; that his medication was changed, and he took the 
new one until 1996, though he experienced "problems" all 
that time; that in 1996, when the VA doctor increased the 
medication, the veteran got sick, so he stopped taking it, 
and had not experienced any acute respiratory disorder since 
then. 

With regard to the veteran's belief that his lung disorders 
were caused or aggravated by the hypertension medications, 
the Board notes that, while the veteran is competent to 
testify as to symptomatology he has experienced at any time, 
he is not competent to offer a medical opinion that 
hypertension medications given by VA in March 1995 or 1996, 
or at any time, caused additional disability.  In this 
regard, the Board would point out that a lay person, 
untrained in the field of medical diagnostics, is incompetent 
to offer an opinion which requires specialized medical 
knowledge.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Espiritu, 2 Vet. App. 492.  Neither the veteran nor his 
representative has offered any medical evidence to establish 
the required nexus.  The veteran's statements do not 
constitute medical evidence because there is no indication 
that he has the medical training, expertise, or diagnostic 
ability to competently link his hospital course or medical or 
surgical treatment with subsequent symptomatology.  See Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995).

With regard to the veteran's assertion, variously written or 
stated, that a doctor or doctors told him that a reaction to 
the hypertension medication caused damage to his heart and 
lungs, the Court has held that such a veteran's account, 
"filtered as it [is] through a layman's sensibilities, of 
what a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

The Board finds that there is no medical evidence of record 
that the veteran suffered disability of the lungs as the 
result of VA hospitalization or medical treatment, including 
medication given to him.  

Although the Board considered and decided this claim on 
grounds different from that of the RO, which denied the claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
on the merits, the veteran has not been prejudiced by the 
decision.  This is because, in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the veteran's claim is well grounded 
would be pointless and, in light of the law cited above, 
would not result in a determination favorable to him.  
VAOPGCPREC 16-92 (O.G.C. Prec. 
16-92); 57 Fed. Reg. 49, 747 (1992).  The Court has held that 
"when an RO does not specifically address the question 
whether a claim is well grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded-
claim analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claim for 
compensation under 38 U.S.C.A. § 1151 "plausible".  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).

The Board views its discussion as sufficient to inform the 
veteran that medical evidence of causation is necessary to 
complete his application for compensation under the 
provisions of 38 U.S.C.A. § 1151 for lung disability as the 
result of hospitalization or medical or surgical treatment or 
examination by VA.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 

The Board notes that the veteran's representative has 
advanced a contention to the effect that the November 1996 VA 
examination was inadequate because the veteran was examined 
by a nurse practitioner.  However, it is clear that the 
examiner conferred with pulmonary medicine specialists and 
there is nothing to suggest that the examination or opinions 
were inadequate or subject to challenge on the basis of 
competency.  At any rate, the Board emphasizes that there is 
no duty to assist the veteran to begin with until a well-
grounded claim has been presented.  38 U.S.C.A. § 5107(a). 

Finally, the Board has considered the doctrine of the benefit 
of the doubt.  However, as the veteran's claim does not cross 
the threshold of being a well-grounded claim, a weighing of 
the merits of the claim is not warranted, and the benefit of 
the doubt doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 



ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


